DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011/167794 A to Mitsubishi Materials Corporation (hereinafter "Mitsubishi") (copy of English language mechanical translation provided in prior Official action) in view of JP 2017/154200 A to Mitsubishi Materials Corporation (hereinafter "Mitsubishi II") (copy provided by Applicant) and United States Pre-Grant Patent Application Publication No. 2009/0155559 A1 to Xu (hereinafter “Xu”).

Referring to Applicant’s independent claim 1, Mitsubishi teaches a cutting tool (See Abstract of Mitsubishi) comprising a substrate (par. [0013] of Mitsubishi) and a coating that coats a surface of the substrate (par. [0013] of Mitsubishi), the coating including a multilayer structure layer (pars. [0013-14] of Mitsubishi) composed of at least one layer A (pars. [0013-14] xCr(1-x)N (par. [0014] of Mitsubishi), the layer B being composed of TiyAlzSi(1-y-z)N (par. [0013] of Mitsubishi), wherein x has a range of 0.15-0.94 (par. [0013] of Mitsubishi), and y has a range of 0.01-0.15 (par. [0013] of Mitsubishi), z has a range of 0.30-0.80 (par. [0014] of Mitsubishi), and 1-y-z has a range of 0.01-0.21 (pars. [0013-14] of Mitsubishi).  The x value range taught by Mitsubishi renders obvious Applicant’s claimed range.  The x value range taught by Mitsubishi overlaps Applicant’s claimed range of “0.5 < x < 0.8”.  The y value range taught by Mitsubishi renders obvious Applicant’s claimed range.  The y value range taught by Mitsubishi lies within Applicant’s claimed range of “0.5 < y < 0.71”.  The z value range taught by Mitsubishi renders obvious Applicant’s claimed range.  The z value range taught by Mitsubishi overlaps Applicant’s claimed range of “0.29 < z < 0.5”.  The (1-y-z) value range taught by Mitsubishi renders obvious Applicant’s claimed range.  The (1-y-z) value range taught by Mitsubishi overlaps Applicant’s claimed range of “0 < (1 - y- z) < 0.1”.  All said aforementioned ranges taught by Mitsubishi render obvious Applicant’s aforementioned claimed ranges. MPEP 2144.05 [R-10.2019] (I)
Although Mitsubishi teaches the coating including a multilayer structure layer composed of at least one layer A and at least one layer B alternately deposited from a side closer to the substrate toward a side closer to a surface and their respective compositions (pars. [0013-14] of Mitsubishi), Mitsubishi does not teach explicitly “the layer A being composed of a domain region and a matrix region, the domain region being a region present as a plurality of portions dispersed in the matrix region along the layer A in a direction parallel to an interface of the layer A and the layer B, the matrix region being a region disposed to surround each of the plurality of such that the composition ratio of Cr in the layer A in the direction parallel to the interface of the layer A and the layer B is variable” according to Applicant’s claim language.
	However, Mitsubishi II teaches a surface-coated cutting tool, which exhibits superior chipping resistance and abrasion resistance in strong intermittent cutting of high-hardness material such as quenched steel, comprising a hard coating layer having a two-layer structure or an alternate lamination layer, having an A layer represented by a composition formula:(Ti1-xAlx)N is formed on a tool base body surface made of cBN sintered body and a B layer represented by a composition formula: (Al1-a-b-cCraSibCuc)N formed on the surface of A layer, and possessing a composition modulation structure in which Cr component concentration changes along a layer thickness direction (See Abstract of Mitsubishi II).  Mitsubishi II teaches the A layer of the hard coating layer has high temperature strength, excellent adhesion strength, and contributes to the resistance to chipping and peeling of the hard coating layer (par. [0017] of Mitsubishi II).  Mitsubishi II teaches the layer B exhibits excellent abrasion resistance due to crystal grain refinement attributable to Cu content, and exhibits excellent crack resistance due to the impact relaxation effect of the layer’s composition (par. [0018] of Mitsubishi II).  Mitsubishi II teaches the composition modulation structure, in which a change in the component concentration of Cr can be either continuous or discontinuous, but in a cutting process in which an impulsive and intermittent high load acts on a cutting edge (par. [0021] of Mitsubishi II).  From the viewpoint of improving the crack resistance of the entire layer while exhibiting an effect of improving the abrasion resistance and heat resistance of the hard coating layer, Mitsubishi II teaches it is more preferable that the change in the component concentration of Cr 1-a-b-cCraSibCuc)N of the entire B layer (par. [0021] of Mitsubishi II).  Similarly, Mitsubishi II teaches the minimum contained point refers to a minimum value at a continuous portion where an average concentration ratio a of Cr components at each measurement point measured along the layer thickness direction is less than a value of an average concentration ratio a of Cr components at the composition formula (Al1-a-b-cCraSibCuc)N of the entire B layer (par. [0021] of Mitsubishi II).  According to this definition, as shown in FIG. 1 (b), Mitsubishi II teaches the highest inclusion point and the lowest inclusion point appear alternately in a periodic change in the vicinity of the value of a (par. [0021] of Mitsubishi II).  As described above, Mitsubishi II teaches the maximum Cr content has relatively high strength and improves crack resistance, but on the other hand, it has a relatively low hardness, poor abrasion resistance, and poor heat resistance (par. [0023] of Mitsubishi II).  In order to compensate for insufficient wear resistance and insufficient heat resistance of the Cr containing point, Mitsubishi II teaches the Cr content is relatively small, and thus, a Cr minimum containing point which improves the wear resistance and heat resistance of the entire layer is alternately periodically formed in the thickness direction (par. [0023]; FIG. 1 B of Mitsubishi II).  There is a reasonable expectation the layer(s) A and B taught by Mitsubishi can be modified using the teachings of 
aCr1-a)N wherein 0.2<a<0.7, and a more preferred composition of 0.5<a<0.69 (par. [0031] of Xu).  Xu teaches the top layer has a composition of (AlaCr1-a)N wherein 0.2<a<0.7, and a more preferred composition of 0.5<a<0.69 (par. [0031] of Xu).  In some instances, Xu teaches the chromium content in the one nanolayer is almost or equals zero (par. [0033] of Xu).  In such instances, Xu teaches the one nanolayer has a composition of (TiyAl1-y)N wherein 0.2<y<0.65, and the other nanolayer has a composition of (TipAlqCr1-(p+q))N wherein 0.2<p<0.5 and 0.01<q<0.65 and (p+q)<l (and more preferably 0.3<p<0.5 and 0.2<q<0.65 and (p+q)<l) (par. [0033] of Xu).  Xu teaches Test 1 shows a comparison of the lifetime of coated cemented carbide inserts in a high speed cutting application (par. [0055] of Xu).  These results show that the inventive coated cutting insert (i.e., Experiment 6) of Xu exhibits an increase in lifetime by a factor greater than two compared to Experiment 1 the commercial tool benchmark (par. [0055] of Xu).  Xu teaches it is apparent that use of the aluminum chromium nitride top coating layer helps to impede the transfer of a significant amount of heat from the cutting insert-chip interface to the substrate and coating-

Referring to Applicant’s claim 2, Mitsubishi as modified by Mitsubishi II and Xu teaches the layer A has a thickness of 1 nm to 50 nm (pars. [0010], [0015] of Mitsubishi).  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu renders obvious Applicant’s claimed range.  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Mitsubishi as modified by Mitsubishi II and Xu teaches the layer B has a thickness of 1 nm to 50 nm (pars. [0010], [0015] of Mitsubishi).  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu renders obvious Applicant’s claimed range.  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu lies within Applicant’s claimed range of “0.2 nm or more and 3 μm or less.”  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Mitsubishi as modified by Mitsubishi II and Xu teaches the multilayer structure layer has a thickness of 100 nm (0.1 μm) to 500 nm (0.5 μm) (pars. [0010], [0015] of Mitsubishi).  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu renders obvious Applicant’s claimed range.  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu shares the lowest endpoint of Applicant’s claimed range of “0.5 μm or more and 30 μm or less.”  MPEP 2144.05 [R-10.2019] (I)

Response to Arguments
Applicant's claim amendments and remarks in the Amendment under 37 CFR 1.116 filed July 12, 2021 have been fully considered but they are not persuasive.
After reviewing Applicant's proposed claim amendments after final of July 12, 2021, the cited prior art of record and pending claim rejections, the Office found the proposed claim amendment after final distinguished the claimed invention from the cited prior art of record and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731